Citation Nr: 0820797	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Whether there was clear and unmistakable error in the 
August 29, 1994 regional office decision that denied service 
connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from May 18, 1979 to June 18, 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing before a Veterans Law Judge 
in the Minneapolis-St. Paul, Minnesota area.  She 
specifically requested that the hearing be held at the 
Minneapolis VA Medical Center (VAMC).  Hearings are not held 
at that VAMC.  However, they can be scheduled at the St. Paul 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the St. Paul RO.  

2.  The St. Paul RO should schedule a 
travel board hearing for the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



